THOMAS, Justice,
concurring in part and dissenting in part.
I concur with the majority’s holding that a contempt order referencing the earlier order solely by volume and page of the court’s minutes must reference both the volume number and the page number accurately, to comply with section 14.33(a) of the Texas Family Code as now in effect.
I write, however, to express my concern that such a technical failure to comply with section 14.33(a) can defeat a custodial parent’s ability to effectively enforce child support payments. Moreover, I see no reason why we should not direct the trial court to correct what the majority characterizes as an error “presumably typographical.” See page 773. To the extent that the majority simply permits the typographical error to stand, I respectfully dissent.
A motion to enforce a child support order must give a respondent to the motion notice of the provisions of the final order, decree, or judgment sought to be enforced. Tex.Fam.Code Ann. § 14.311(a) (Vernon *774Supp.1992). A motion for contempt must allege the portion of the order allegedly violated. Tex.Pam.Code Ann. § 14.312 (Vernon Supp.1992). The purpose of these sections is to provide a respondent in a contempt proceeding with proper notice of the allegations of contempt for which he must prepare a defense at the hearing on the motion. Cf Ex parte Conoly, 732 S.W.2d 695, 698 (Tex.App — Dallas 1987, orig. proceeding) (construing predecessor statute). As the majority observes, Sharon McLaughlin’s motion identified the divorce decree for which McLaughlin sought enforcement as being in the court minutes at volume 289, page 15. This reference to the court minutes was sufficient to give relator James Stanley proper notice to enable him to prepare a defense.
I acknowledge that section 14.33(a) of the Texas Family Code requires an enforcement order to contain the provisions of the final order, decree, or judgment for which enforcement was sought, in addition to the motion’s containing the same provisions. Tex.Fam.Code Ann. § 14.33(a) (Vernon Supp.1992). We have held, as the majority notes, that an enforcement order that does not comply with the statutory requirements of section 14.33(a) is void. See Ex parte Durham, 708 S.W.2d 536, 537-38 (Tex. App. — Dallas 1986, orig. proceeding). Yet due process does not mandate that the enforcement order contain the provisions of the order sought to be enforced. Due process requirements are satisfied if the motion for contempt contains the requisite information concerning the provisions for which enforcement is sought. The enforcement order is signed after the contempt hearing, when whatever defense the con-temnor might have urged has been presented.
The purpose of an enforcement order is to notify the contemnor of how he has violated the provisions for which enforcement is sought and how he can purge himself of contempt, to notify the sheriff accordingly so that he may do his duty, and to provide sufficient information for adequate review. Conoly, 732 S.W.2d at 697. That purpose is not served by requiring the enforcement order to contain information already provided by the motion for contempt. A relator bringing a habeas corpus proceeding must accompany his petition with a certified copy of the motion for contempt. See Tex.R.App.P. 120(b)(7). Therefore, the motion for contempt and the enforcement order together provide sufficient information for adequate review, without the order’s having to repeat what the motion already contains.
In this case, McLaughlin’s motion contained the correct volume and page numbers in the court’s minutes where the order for which enforcement was sought could be found. In my view, the incorrect volume number in the enforcement order is actually surplusage when we look at the entire record of the contempt proceeding. To impose requirements that do not serve a useful purpose merely increases the chances, as here, that one seeking to enforce child support payments by contempt will make a technical mistake vitiating the entire process.
Stanley does not complain that McLaughlin’s motion provided insufficient notice that kept him from urging a defense to the allegations of contempt. His argument is not that he was deprived of due process; it is merely that, despite the notice that McLaughlin’s motion provided him, the enforcement order did not comply with section 14.33(a). Thus, because McLaughlin evidently made a typographical error in failing to repeat exactly the same volume and page numbers already contained in her motion, we are constrained to follow precedent and declare the enforcement order void. Confinement for contempt is a severe remedy, and an alleged contemnor must be afforded every protection of due process. But I seriously question whether the Texas Legislature ever intended to impose upon a parent seeking to enforce child support payments a requirement that serves no purpose other than to provide one more pitfall that the parent must avoid.
There remains only the disposition of this proceeding that I would reach. A trial court can take judicial notice of records of its own court in a case concerning the same subject matter and between the same or *775practically the same parties. National County Mutual Fire Insurance Company v. Hood, 693 S.W.2d 638, 639 (Tex.App.— Houston [14th Dist.] 1985, no writ). Although the majority presumes (as do I) that the correct volume number of the court minutes containing the order for which McLaughlin sought enforcement is volume 289 and not 287, the trial court can readily resort to its own minutes to determine that 289 is in fact the correct volume number. Clerical errors may be corrected at any time, even outside the period of the trial court’s plenary jurisdiction. See Tex. R.Crv.P. 316 & 329b(f). Errors are deemed clerical in nature if they do not come about as the product of judicial reasoning. Smith v. State, 801 S.W.2d 629, 632 (Tex. App. — Dallas 1991, pet. ref’d) (discussing the teachings of both criminal and civil cases in correcting clerical errors in a judgment). Implicit in the holdings permitting the correction of clerical errors is the determination that the order or judgment resulting from the clerical error was never effective because it did not speak the truth and it did not correctly reflect the order or judgment actually rendered by the court. Smith, 801 S.W.2d at 633. If the reference to volume 287 is merely a typographical error, it should be easy enough for the trial court to correct it by signing an enforcement order nunc pro tunc after a glance at its own records.
Although the decision regarding the clerical or judicial nature of any error is a question of law, the record before this Court is not clear that a typographical error did in fact occur. This Court may not make fact determinations. Smith, 801 S.W.2d at 633. Thus, we should refer this proceeding to the trial court1 for a hearing for the sole purpose of determining the correct volume number in the court minutes where the order for which McLaughlin sought enforcement may be found. If it is determined that the correct volume number is 289, then the trial court should correct the erroneous enforcement order so that the record speaks the truth. See Smith, 801 S.W.2d at 633. Until we obtain a record from that hearing in the trial court, conclusively establishing the correct volume number of the court minutes, we should abate this habeas corpus proceeding. See Smith, 801 S.W.2d at 633.
To the extent that the majority concludes that the trial court’s enforcement order did not sufficiently comply with section 14.-33(a) of the Texas Family Code, I concur with its opinion. I respectfully suggest, however, that the Texas Legislature reexamine the requirements imposed by section 14.33(a) to determine whether they actually enhance the safeguarding of an alleged contemnor’s due process rights or whether they merely burden unduly and unnecessarily a custodial parent’s efforts to obtain child support payments. I dissent from the majority’s opinion, in that I would refer the matter to the trial court to correct what might well be no more than a clerical error and make the record speak the truth.

. Stanley’s petition for writ of habeas corpus makes other arguments not addressed in the majority’s opinion; accordingly, I do not reach them either. I note, however, that a referral to the trial court would not be necessary if this Court sustained one of Stanley’s other arguments and discharged him from custody on a ground independent of the mistaken volume number of the court’s minutes.